IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00431-CR

                   EX PARTE JAMES EARL ROLLING, JR.


                      From the County Court at Law
                           Walker County, Texas
    Trial Court Nos. 10-1003, 10-0911, 10-1078, 10-0750, 10-1035, 10-1002,
      09-1420, 09-1727, 09-1606, 10-0872, 10-0464, 10-0446, and 10-0447


                          MEMORANDUM OPINION


      James Earl Rolling, Jr. sent the Court a document which indicated he was in the

custody of the Walker County Sheriff on 13 different charges for which a $1,000 bond

had been set for each charge. Because we were unclear as to what the document was

intended to be, Rolling was ordered, by letter dated December 7, 2010, to clarify the

nature of the proceeding represented by the document, the nature of the relief sought,

and this Court’s jurisdiction of the proceeding and authority to grant the relief

requested.   Rolling was warned that if a satisfactory response providing this

information was not received within 21 days from the date of the order, the proceeding

would be dismissed without further notice. See TEX. R. APP. P. 44.3.
        We received a response from Rolling on December 15, 2010, in which Rolling

explained that he now has 14 charges for failure to appear. While Rolling has indicated

that the 14th charge is again for failure to appear, based on the documents received with

his response, it is actually a charge for public intoxication with three prior convictions.

The bond for that charge was set at $5,000. Rolling asks that we vacate those 14

charges.1

        Although Rolling’s response provides some additional information about the

proceedings, it is still not clear to us whether he is seeking a pre-trial application for

writ of habeas corpus directly from us, which we have no jurisdiction to issue, see TEX.

CODE CRIM. PROC. ANN. art. 11.05 (West 2005); Ex parte Price, 228 S.W.3d 885, 886 (Tex.

App.—Waco 2007, orig. proceeding), or whether he is seeking a reduction in the

amount of his bail, which we have no jurisdiction to do because it does not appear that

Rolling has filed a motion or pre-trial application for writ of habeas corpus with the trial

court to reduce his bail, or that such a motion or application has been presented to and

denied by the trial court. See id.; TEX. R. APP. P. 31.1.

        Accordingly, this proceeding is dismissed. TEX. R. APP. P. 44.3.



                                                TOM GRAY
                                                Chief Justice




1 It appears from the documentation provided to us by Rolling that at least three of these charges are for
failure to appear. Other than the 14th charge discussed previously, we cannot determine the nature of
the remaining charges.

Ex parte Rolling                                                                                   Page 2
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed December 29, 2010
Do not publish
[OT06]




Ex parte Rolling                                Page 3